             Case 1:18-cv-00675-LY Document 34 Filed 03/04/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
 JEANNETTE J. CLACK           WESTERN DISTRICT OF TEXAS                                PHILIP J. DEVLIN
   CLERK OF COURT                  501 West Fifth Street, Suite 1100                    CHIEF DEPUTY
                                        Austin, Texas 78701
                                           March 4, 2020




M.R. Nadler-Olenick
P.O. Box 7486
Austin, Texas 78713

Dear Ms. Nadler-Olenick,

 I am writing in response to a CD that was received in our office on March 2, 2020. It appears
that you mailed the CD to Chief Judge Orlando Garcia in San Antonio, however it was
forwarded to our office here in Austin. The CD states that it contains a Motion to Strike. Please
note that we are not able to take filings on CDs or flash drives. I am returning this to you so that
you may file your motion in paper format.

Please give us a call if you have any questions.

Sincerely,

Deanna Massie


Deanna Massie
